IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0693
                              Filed March 20, 2019


PATRICK MILLER WEBB, JR.,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Samantha Gronewald,

Judge.




      Patrick Miller Webb Jr. appeals the district court’s denial of his

postconviction-relief application. AFFIRMED.




      Cami N. Eslick of Eslick Law, Indianola, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee State.



      Considered by Vogel, C.J., and Vaitheswaran and Tabor, JJ.
                                         2


VAITHESWARAN, Judge.

       The State charged Patrick Miller Webb Jr. with several drug-related crimes

arising from a stop of his vehicle.     His first attorney moved to suppress the

evidence. Before the court ruled on the motion, and with a different attorney

representing him, Webb pled guilty to possession of methamphetamine with intent

to deliver. See Iowa Code § 124.401(1)(b)(7) (2016).

       Several months after judgment and sentence were imposed, Webb filed a

postconviction-relief application challenging the automobile search that led to the

discovery of methamphetamine. In an amended application, Webb claimed his

plea attorney was ineffective in several respects. The district court denied the

application following an evidentiary hearing.

       On appeal, Webb asserts “his [plea] attorney failed to inform him she had

not obtained or reviewed” a video of the traffic stop “requested in discovery in

ascertaining the strength of the [m]otion to [s]uppress versus the benefits of taking

a plea.” He argues the omission amounted to ineffective assistance. To prove the

claim, Webb must show (1) counsel’s performance was deficient and (2) prejudice

resulted. Strickland v. Washington, 466 U.S. 668, 687 (1984).

       Webb cannot establish deficient performance. At the postconviction-relief

hearing, he testified the basis of the vehicle stop was speeding. He claimed “audio

and video footage” of the stop would confirm he “was not speeding.” However, the

judicially-noticed minutes of testimony stated the basis for the stop was not

speeding but a “license plate cover blocking a portion of the registration sticker.”

A judicially-noticed motion to suppress filed by Webb’s first attorney also stated,

“Webb was stopped for an alleged license plate violation.” Because the basis for
                                         3


the stop was a violation other than speeding, the audio and video footage would

have been of scant utility in corroborating Webb’s assertion.

      Equally compelling in finding counsel’s performance adequate are Webb’s

concessions about the extent of counsel’s work on and discussion of the

suppression issue.    Webb agreed his attorney “did provide [him] with some

research on the suppression” motion, including “a little outline” and “her

suppression that she would file.” He also agreed counsel told him he had a viable

argument, counsel said it was up to him to decide whether to pursue the

suppression motion, and counsel advised him the decision not to proceed was his.

      Notably, Webb’s plea attorney raised the existence of “potential

suppression issues” at the plea proceeding. She informed the district court she

had “discussed those [issues] with” Webb. She represented that, “In order to take

advantage of the plea offer and avoid some of the risk,” Webb “decided to forgo

any suppression issue.”

      Webb also agreed the plea-taking court explained the ramifications of

pleading guilty. Specifically, he agreed the court asked him if he understood that,

by pleading guilty, he would be relinquishing his right to argue potential

suppression issues. Webb testified he answered yes to this question.

      On our de novo review, we conclude Webb’s plea attorney was not

ineffective in handling the suppression issue. We affirm the district court’s denial

of Webb’s postconviction-relief application.

      AFFIRMED.